Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 24, 2019

                                     No. 04-18-00849-CV

                                  Craig Erich HEILMANN,
                                          Appellant

                                               v.

                                  Deanna Rae HEILMANN,
                                          Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2000-CI-02542
                          Honorable Laura Salinas, Judge Presiding


                                        ORDER
        The appellee’s brief was originally due to be filed on September 19, 2019. The
appellee’s first motion for extension of time was granted, extending the deadline for filing the
brief to October 21, 2019. On October 21, 2019, the appellee filed a motion requesting an
additional extension of time to file the brief until November 20, 2019, for a total extension of
sixty days. The motion is GRANTED. THIS IS THE FINAL EXTENSION OF TIME
THAT THE APPELLEE WILL BE GRANTED. The appellee’s brief must be filed by
November 20, 2019, or the case may set “at issue” and submitted without the appellee’s brief.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of October, 2019.


                                                    ___________________________________
                                                    Luz Estrada,
                                                    Chief Deputy Clerk